IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
        NOS. AP-76,939, AP-76,940, AP-76,941, AP-76,942, AP-76,943, AP-76,944


                  EX PARTE MICHAEL LEONARD CARNEY, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. F94-58738-J, F94-58739-J, F94-58740-J,
                        F94-58741-J, F94-58742-J, & F94-23889-J
                IN THE CRIMINAL DISTRICT COURT NUMBER THREE
                              FROM DALLAS COUNTY


        Per curiam. KEASLER , J., filed a dissenting opinion in which HERVEY , and ALCALA ,
JJ., joined. MEYERS, J., dissented.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of aggravated robbery, unauthorized use of a motor vehicle, aggravated assault on a peace officer,

possession of cocaine, and theft. He was sentenced to forty years’ imprisonment in each case. He did

not appeal his convictions.

       Applicant contends that his trial counsel’s ineffective assistance of counsel rendered in three
                                                                                                      2

cases1 that were handled weeks before the open pleas in these cases prejudiced him in the instant

cases.

          The trial court has determined that trial counsel's deficient performance in three prior cases

prejudiced Applicant in the instant cause. The State agrees. Relief is granted. The sentences in Cause

Nos. F94-58738-J, F94-58739-J, F94-58740-J, F94-58741-J, F94-58742-J, and F94-23889-J in the

Criminal District Court Number Three of Dallas County are set aside, and Applicant is remanded

to the custody of the Sheriff of Dallas County so that new punishment hearings can be conducted.

The trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 16, 2013
Do not publish




          1
        Ex parte Carney, Nos. AP-76,630, AP-76,631 & AP-76,632 (Tex. Crim. App. Sep. 14,
2011) (unpublished).